DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spaeter EP 2551216 (Espacenet Translation)

Regarding claim 1, Spaeter discloses a capsule for producing a liquid food item (at least one of the chambers contains food such as coffee powder) (Fig. 1A, [0006], [0020]) having a cover (109) and two chambers (101 and 102) for accommodating two substances (“at least one of the chambers filling material is food” suggesting that more than one of the chambers can contain food) ([0006], [0020]), a flange (ring collar 111) for peripheral support of the cover (109) ([0044]), a shoulder (inner ring step 108, creating zone 104) ([0043]) on the capsule for peripheral support of a flat fluid tight divider (first film 103 can be an impermeable membrane) for separating the two chambers (101, 102) ([0020], [0039], [0042]) and a peripheral section that extends between the flange (111) and the shoulder (108), wherein the cover (109) supported by the flange defines a top of an upper chamber of the two chambers: the peripheral section defines an outer wall of the upper chamber (101) and the flat fluid tight divider (impermeable first film 103) supported by the shoulder (108) defines a bottom of the upper chamber (101) (Fig. 1A).
Regarding claim 2, Spaeter teaches that the flange and shoulder are connected to one another in one piece (container is made by injection molding) (Fig. 1A, [0026]).
Regarding claim 3, Spaeter discloses that the flange (111) and the shoulder (108) have essentially the same orientation of their surface normals (Fig. 1A).
Regarding claim 11, Spaeter discloses a method for manufacturing a capsule for producing a liquid food item (at least one of the chambers contains food such as coffee powder) (Fig. 1A, [0006], [0020]) having a cover (109) and two chambers (101, 102) to hold two substances (“at least one of the chambers filling material is food” suggesting that more than one of the chambers can contain food) ([0006], [0020]), comprising 
Regarding claim 12, Spaeter discloses that connecting the flange and the shoulder to one another with the peripheral section comprises connecting the flange and the shoulder to one another in one piece (container is made by injection molding) (Fig. 1A, [0026]).
Regarding claim 13, Spaeter discloses that forming the capsule with the flange (111) and the shoulder (108) comprises forming the capsule with the flange and the shoulder so that their surface normals have essentially the same orientation (Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
   obviousness or nonobviousness.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Spaeter EP 2551216 (Espacenet Translation).
Regarding claim 1, Trombley discloses a capsule for producing a liquid food item, having a cover (lid 20) and two chambers (51, 52) for accommodating two substances (53, 54), a flange for peripheral support of the cover and flat fluid tight divider (55) for separating the two chambers (Pg. 6, lines 22-32, 1-7, Fig. 5). It is noted that Trombley discloses that the divider can be punctured with a needle or penetrator from a brewing machine and that when the divider is punctured, water and the second component can flow from the second compartment to the first compartment and therefore in this embodiment the divider of Trombley is considered to be fluid-tight, since the divider needs to be punctured in order to let fluid through. The cover supported by the flange forms a top of an upper chamber of the two chambers and the flat fluid tight divider defines a bottom of the upper chamber.
Claim 1 differs from Trombley in the recitation that the capsule comprises a shoulder for the peripheral support of the divider and a peripheral section that extends between the flange and the shoulder and that the peripheral section defines an outer 
Spaeter discloses a capsule for producing a liquid food item (at least one of the chambers contains food such as coffee powder) (Fig. 1A, [0006], [0020]) having a cover (109) and two chambers (101 and 102) for accommodating two substances (“at least one of the chambers filling material is food” suggesting that more than one of the chambers can contain food) ([0006], [0020]), a flange (ring collar 111) for peripheral support of the cover (109) ([0044]), a shoulder (inner ring step 108, creating zone 104) ([0043]) on the capsule for peripheral support of a flat fluid tight divider (first film 103 can be an impermeable membrane) for separating the two chambers (101, 102) ([0020], [0039], [0042]) and a peripheral section that extends between the flange (111) and the shoulder (108), wherein the cover (109) supported by the flange defines a top of an upper chamber of the two chambers: the peripheral section defines an outer wall of the upper chamber (101) and the flat fluid tight divider (impermeable first film 103) supported by the shoulder (108) defines a bottom of the upper chamber (101) (Fig. 1A).
It would have been obvious to one of ordinary skill in the art to modify Trombley to comprise a shoulder for the peripheral support of the divider and a peripheral section that extends between the flange and the shoulder and that the peripheral section defines an outer wall of the upper chamber and the flat fluid tight divider supported by the shoulder defines a bottom of the upper chamber as taught by Spaeter since Spaeter teaches such a configuration is suitable for supporting a divider for two chambers and since it has been held by the courts that the use known techniques to improve similar products in the same way supports a conclusion of obviousness. Further Spaeter 
Regarding claim 2, Trombley in view of Spaeter discloses that the flange and the shoulder are connected to one another in one piece (‘216, Fig. 1A, [0026]).
Regarding claim 3, Trombley in view of Spaeter discloses that the flange and the shoulder have essentially the same orientation of their surface normal (‘216 Fig. 1A)
Regarding claim 11, Trombley discloses a method for manufacturing a capsule for producing a liquid food item having a cover (lid 20) and two chambers (51, 52) for accommodating two substances (53, 54), comprising forming a capsule with a flange for peripheral support of the cover and flat fluid tight divider (55) for separating the two chambers (Pg. 6, lines 22-32, 1-7, Fig. 5). It is noted that Trombley discloses that the divider can be punctured with a needle or penetrator from a brewing machine and that when the divider is punctured, water and the second component can flow from the second compartment to the first compartment and therefore in this embodiment the divider of Trombley is considered to be fluid-tight, since the divider needs to be punctured in order to let fluid through. The cover supported by the flange forms a top of an upper chamber of the two chambers and the flat fluid tight divider defines a bottom of the upper chamber.
Claim 11 differs from Trombley in the recitation that the capsule comprises a shoulder for the peripheral support of the divider and a peripheral section that extends between the flange and the shoulder and that the peripheral section defines an outer 
However claim 11 is rejected in view of the teachings of Spaeter for the same reasons given above as for claim 1. 
Regarding claim 12, Trombley in view of Spaeter discloses connecting the flange and the shoulder to one another with the peripheral section comprises connecting the flange and the shoulder to one another in one piece (‘216, Fig. 1A, [0026]).
Regarding claim 13, Trombley in view of Spaeter discloses forming the capsule with the flange and the shoulder comprises forming the capsule with the flange and the shoulder so that their surface normals have essentially the same orientation (‘216, Fig. 1A).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Spaeter EP 2551216 (Espacenet Translation) as evidenced by Bowl Definition and Colman US 2,673,805.
Regarding claim 4, claim 4 is rejected for the same reasons given above as for claim 1 over Trombley in view of Spaeter.
Regarding the remaining limitations that the capsule comprises a partially spherical or partially elliptical section with a flattened area, which has essentially the same orientation as a surface normal of the flange and the shoulder, wherein the partially spherical or partially elliptical section is between the shoulder of the flattened area, Modified Trombley discloses that the capsule comprises a truncated cone shape having a flattened area (bottom of the capsule) which would obviously have essentially the same orientation as a surface normal of the flange and/or the shoulder (‘145, Pg. 4, 
Further it is noted that the modification of the section between the shoulder and the flattened section of Trombley in view of Spaeter to be partially spherical is seen to be a change in shape of the capsule shown in the Figures of Trombley in view of Spaeter and where the only difference between the prior art and the claims is a recitation of the shape of the claimed device and a device having the claimed shape would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04.IV.A).
Regarding claim 14, claim 14 is rejected for the same reasons given above as for claim 4. 
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Spaeter EP 2551216 (Espacenet Translation) as evidenced by Bowl Definition and Colman US 2,673,805 in view of Temple US 2015/0321833. 
Regarding claims 5 and 15, claims 5 and 15 differs from Modified Trombley in the recitation that the flattened area is set back relative to a bottom end of the partially spherical or partially elliptical section and is bordered by a toroidal bulge.
Temple discloses a beverage capsule having a flattened area set back (at least one step 152) relative the sidewalls and bordered by an annular bulge (150) which is considered to be a toroidal bulge, in order to permit clean punctures (Fig. 17, 18, [0043]). It is noted that Temple teaches “at least one step 152” which allows for only one stepped portion. It would have been obvious to one of ordinary skill in the art to modify the flattened area of Modified Trombley to be set back relative to a bottom end of the partially spherical or elliptical section and be bordered by a toroidal bulge as taught by Temple in order to ensure clean punctures of the capsule.
Regarding claims 6 and 16, Modified Trombley discloses that the partially spherical or elliptical section is designed to be smooth (substantially semi spherical/bowl shaped) (‘805, Fig. 2).
Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley WO 2015/081145 in view of Spaeter EP 2551216 (Espacenet Translation) as evidenced by Bowl Definition and Colman US 2,673,805 in view of Temple US 2015/0321833 in view of Kruger US 2011/0142996.  
Regarding claims 7 and 17, Modified Trombley discloses that the capsule comprises a peripheral section extending between the flange and the shoulder and that connecting the flange and the shoulder to one another with the peripheral section comprises forming the peripheral section such that the peripheral section forms an angle with the flange (111) (‘216, Fig.1A).
Claims 7 and 17 differs from Modified Trombley in the recitation that in the peripheral section forms an angle less than 90° with the flange. However it is noted that the modification of the peripheral section of Trombley in view of Spaeter to form an 
Additionally, Kruger discloses a capsule having a shoulder (16) for stacking multiple capsules. Kruger discloses the capsule comprises a peripheral section which extends between the flange and the shoulder, and that the peripheral section forms an angle less than 90° with the flange (‘996, Fig.3, [0024], [0029], [0009]). Kruger discloses that the shoulder advantageously enables a large number of portion capsules to be stacked ([0009]). It would have been obvious to one of ordinary skill in the art to modify the peripheral section of Modified Trombley to form an angle less than 90° with the flange as taught by Kruger in order to enable a larger number of capsules to be stacked before the capsules are filled for storage in a compact manner (‘996, [0004], Fig. 6). 
Regarding claims 8 and 18, Modified Trombley discloses that the peripheral section between the flange and the shoulder runs essentially in a straight line (‘216, Fig. 1, 2).
Regarding claims 9 and 19, Modified Trombley discloses that the cover and/or capsule specifically comprises a polypropylene and that the capsule can comprise ethyl-vinyl alcohol (‘145, Pg. 5, lines 3-14, Pg. 9, lines 1-10).
Regarding claims 10 and 20, Claims 10 and 20 differs from Modified Trombley in the recitation that the volume ratio of the upper and lower chamber is in the range of 1:4 
Response to Arguments
Applicant's arguments filed 05/17/2021 have been considered and Spaeter EP 2551216 has been relied upon to teach the new limitations.
Regarding the arguments directed to combinations of references which have been maintained, the rejections are maintained for the same reasons recited in the advisory action mailed 06/21/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792